NO. 07-01-0179-CV



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL A



NOVEMBER 26, 2001



______________________________





GEORGE QUISENBERRY AND BETTY QUISENBERRY, APPELLANTS



V.



TOMMY ENGLISH AND WIFE, JANA ENGLISH,

INDIVIDUALLY AND D/B/A JC TRUCKING, APPELLEES





_________________________________



FROM THE 110
TH
 DISTRICT COURT OF FLOYD COUNTY;



NO. 9307; HONORABLE JOHN R. HOLLUMS, JUDGE



_______________________________



Before BOYD, C.J., and REAVIS and JOHNSON, JJ.

Appellants George Quisenberry and Betty Quisenberry appeal from a default judgment entered against them in an action by appellees Tommy English and wife, Jana English, individually and d/b/a JC Trucking, to recover sums of money allegedly owed by appellants.  For the reasons expressed, we dismiss the appeal.

The clerk’s record was filed on May 24, 2001.  However, no reporter’s record has been filed because it has not been designated by appellants.  We notified appellants by letter dated June 14, 2001, that if we did not receive the reporter’s record within 30 days, we would proceed to consider and decide those issues or points that did not require a reporter’s record for decision.  Tex. R. App. P. 37.3 (c).  We next notified appellants by letter dated October 25, 2001, that they had not filed a brief or a motion for extension of time to file one, and that unless a response reasonably explaining that failure, together with a showing that appellees have not been significantly injured due to such failure was received by November 6, 2001, we would dismiss the appeal for want of prosecution.  Tex. R. App. P. 38.8(a)(1).  No such response has been received.  

Accordingly, the appeal must be and hereby is dismissed.



John T. Boyd

 Chief Justice



Do not publish.